 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ABDO YAHRA MOHAMED, d/b/a                          No. 2:18-cv-2303-TLN-EFB PS
      National Petroleim-nh,
12
                         Plaintiff,
13                                                       ORDER
                v.
14
      THE UNITED STATES OF AMERICA,
15
                         Defendant.
16

17

18          On August 23, 2018, the court issued an order which, among other things, set a status

19   (pretrial scheduling) conference for February 6, 2019, directed plaintiff to complete service of

20   process within 90 days, to serve a copy of the order concurrently with service of process, and

21   directed the parties to file status reports within fourteen days of the February 6, 2019 conference,

22   or in this instance, by January 23, 2019.1 ECF No. 3.

23          Defendant has not appeared in this action, and there is no indication from the docket that

24   plaintiff completed service of process. See Fed. R. Civ. P. 4(m) (requiring a defendant be served

25   within 90 days after the complaint is filed); Fed. R. Civ. P. 4(l)(l) (requiring that proof of service

26   be made to the court). Additionally, plaintiff did not file a status report, as required by the August

27
            1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
28   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                        1
 1   23, 2018 order. Accordingly, the status conference will be continued and plaintiff is ordered to
 2   show cause why this case should not be dismissed for failure to effect service of process within
 3   the time prescribed by Rule 4(m) and/or failure to comply with the court orders. See Fed. R. Civ.
 4   P. 41(b); E.D. Cal. L.R. 110 (“Failure of counsel or of a party to comply with these Rules or with
 5   any order of the Court may be grounds for imposition by the Court of any and all sanctions
 6   authorized by statute or Rule or within the inherent power of the Court.”); see also E.D. Cal. L.R.
 7   183 (“Any individual representing himself or herself without an attorney is bound by the Federal
 8   Rules of Civil or Criminal Procedure and by these Local Rules.”); Ghazali v. Moran, 46 F.3d 52,
 9   53 (9th Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for
10   dismissal.”).
11          Accordingly, it is hereby ORDERED that:
12          1. The status conference scheduled for February 6, 2019, is continued to April 10, 2019 at
13   10:00 a.m., in Courtroom No. 8.
14          2. Plaintiff shall show cause, in writing, by February 20, 2019, why this action and/or any
15   unserved defendant should not be dismissed for failure to effect service of process within the time
16   prescribed by Rule 4(m) and/or failure to comply with the court orders.
17          3. By no later than March 27, 2019, the parties shall file status reports (or a joint status
18   report) setting forth the matters referenced in the court’s August 23, 2018 order, including the
19   status of service of process.
20          4. Failure of plaintiff to comply with this order will result in a recommendation that this
21   action be dismissed for failure to effect services of process, comply with court orders, and/or for
22   lack of prosecution under Rule 41(b).
23   DATED: January 30, 2019.
24

25

26

27

28
                                                        2
